DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the preamble is drawn to “an alignment tool” with the intended use of 
being used with a first and second conduit.  However, the last paragraph of the claim recites that the inner diameter of the funnel is equal to the bell end inner diameter of the first conduit.  Therefore, it is unclear if the claim is drawn only to the alignment tool or the alignment tool in combination with the first conduit.  Clarification is needed.
Regarding claims 14-15, it is unclear if the claim is drawn to just the alignment tool or 
the tool the combination with the bell end of the first conduit, for the same reason given above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webb 5,398,976.
In regard to claims 1, 15 and 17, Webb discloses an alignment tool (fig. 3) (“for aligning first and second conduit sections at a connection colinearly along a longitudinal axis, wherein the first conduit section has a bell end at the connection and the second conduit section has a narrow end at the connection, and wherein the bell end has a bell end inner diameter and a bell end outer diameter” is all considered intended use language that carries little patentable weight in an apparatus claim.  The funnel of Webb is capable of being used with a first and second conduit as described in the preamble and is therefore deemed to satisfy the intended use limitations of the claim), the tool comprising:
a collar portion (portion of 10 that holds band 15) sized to circumscribe the bell end outer diameter, the collar portion having a collar inner surface;
a funnel portion 11 attached to the collar portion, the funnel portion having a diameter that increases in a longitudinal direction away from the collar portion, wherein the funnel portion has a funnel inner surface and longitudinal ridges 25 extending radially inward toward the longitudinal axis from the funnel inner surface; and
a step (truncated left end of 25) on the funnel inner surface, the step having a funnel portion side and a collar portion side, wherein an inner diameter of the funnel portion side of the step is equal to the bell end inner diameter (a bell end of a conduit can be chosen with an inner diameter that matches the inner diameter of 25 on the funnel side).
In regard to claims 2 and 18, wherein an inner diameter of the collar portion side of the step is equal to the bell end outer diameter (a bell end of a conduit can be chosen with an inner diameter that matches the inner diameter of 25 on the collar side).
In regard to claim 3, wherein the funnel portion 11 has a longitudinal length, and wherein the length of a first area of the funnel portion is different from the length of a second area of the funnel portion (different portion of 11 have different longitudinal lengths, for example the longitudinal length of protrusions 33 are different than the longitudinal length of the section of 11 between protrusions 33).
In regard to claim 4, wherein the funnel portion has a plurality of longitudinal lengths, and wherein the longitudinal lengths are not uniform (different portion of 11 have different longitudinal lengths, for example the longitudinal length of protrusions 33 are different than the longitudinal length of the section of 11 between protrusions 33).
In regard to claim 5, wherein the funnel portion has guides 33 extending in a direction away from the collar portion.
In regard to claim 6, wherein the bell end is a bell integral with the first conduit section (the preamble is only drawn to the tool and not the bell end of the conduit).
In regard to claims 7 and 19, wherein the bell end is an EMT connector (the preamble is only drawn to the tool and not the bell end of the conduit).
In regard to claims 8 and 20, wherein the EMT connector includes a set screw, and wherein the collar portion includes a cutout to accommodate the set screw (the preamble is only drawn to the tool and not the bell end of the conduit).
In regard to claim 9, wherein the first conduit section is a conduit fitting and the second conduit section is a conduit section (the preamble is only drawn to the tool and not the conduits).
In regard to claim 10, wherein the collar portion (portion holding band 15) is affixed to the funnel portion 11.
In regard to claim 11, wherein the collar portion is formed integrally with the funnel portion (see fig. 3).
In regard to claim 13, Webb discloses an alignment tool (“for aligning first and second conduit sections at a connection colinearly along a longitudinal axis, wherein the first conduit section has a bell end at the connection and the second conduit section has a narrow end at the connection, and wherein the bell end has a bell end inner diameter and a bell end outer diameter” is all considered intended use language that carries little patentable weight in an apparatus claim.  The funnel of Webb is capable of being used with a first and second conduit as described in the preamble and is therefore deemed to satisfy the intended use limitations of the claim.), the tool comprising:
a collar portion (portion holding band 15) sized to circumscribe the bell end outer diameter, the collar portion having a collar inner surface and longitudinal ridges extending radially inward toward the longitudinal axis from the collar inner surface; and
a funnel portion 11 attached to the collar portion, the funnel portion having a diameter that increases in a longitudinal direction away from the collar portion, wherein the funnel portion has a funnel inner surface and longitudinal ridges 25 extending radially inward toward the longitudinal axis from the funnel inner surface.
In regard to claim 14, further comprising a step (truncated end of 25) on one of the collar and funnel inner surfaces, the step having a funnel portion side and a collar portion side, wherein an inner diameter of the funnel portion side of the step is equal to the bell end inner diameter (a bell end of a conduit can be chosen with an inner diameter that matches the inner diameter of 25 on the funnel side).
Allowable Subject Matter
Claims 12 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grigsby, Morgan, Danko, Hopperdietzel, Egli, Gargiulo, Reinert and Hoenhause disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679